Case 1:19-cv-00044-LPS Document 226 Filed 07/30/19 Page 1 of 3 PageID #: 8436



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       )   C.A. No. 19-44 (LPS)
                                                )
AMGEN INC. and                                  )
TEVA PHARMACEUTICALS USA, INC.,                 )
                                                )
              Defendants.                       )
AMGEN INC.,                                     )
                                                )
              Counterclaim-Plaintiff,           )
                                                )
       v.                                       )
                                                )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Counterclaim-Defendants.          )

                                   NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Amgen Inc.’s Second Set of Requests for

Production of Documents and Things to Cipla Ltd. and Cipla USA, Inc. were caused to be served

on July 30, 2019 upon the following in the manner indicated:

Sue L. Robinson, Esquire                                            VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs
Case 1:19-cv-00044-LPS Document 226 Filed 07/30/19 Page 2 of 3 PageID #: 8437



James W. Dabney, Esquire                                      VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs


                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Brian P. Egan
OF COUNSEL:                               Jack B. Blumenfeld (#1014)
                                          Brian P. Egan (#6227)
M. Sean Royall                            1201 North Market Street
Ashley E. Johnson                         P.O. Box 1347
GIBSON, DUNN & CRUTCHER LLP               Wilmington, DE 19899
2100 McKinney Avenue, Suite 1100          (302) 658-9200
Dallas, TX 75201-6912                     jblumenfeld@mnat.com
(214) 571-2900                            began@mnat.com

Jeffrey T. Thomas                         Attorneys for Defendant Amgen Inc.
Adam H. Offenhartz
Eric J. Stock
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000

July 30, 2019




                                      2
Case 1:19-cv-00044-LPS Document 226 Filed 07/30/19 Page 3 of 3 PageID #: 8438



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on July 30,

2019, upon the following in the manner indicated:

Sue L. Robinson, Esquire                                              VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

James W. Dabney, Esquire                                              VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs



                                            /s/ Brian P. Egan
                                            _______________________________
                                            Brian P. Egan (#6227)
